Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 1 of 32




           Exhibit “B”
        Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 2 of 32



DAVID S. SENOFF, ESQ. (NO. 65278)                                              Filed and Attested by the
HILLARY B. WEINSTEIN, ESQ. (NO. 209533)                                       Office of Judicial Records
FIRST LAW STRATEGY GROUP, LLC                                                     20 OCT 2020 12:45 pm
121 S. BROAD STREET, SUITE 300                                                           S. RICE
PHILADELPHIA, PA 19107
PHONE: (215) 258-4700
FAX: (215) 258-4777
DSENOFF@FIRSTLAWSTRATEGY.COM
HWEINSTEIN@FIRSTLAWSTRATEGY.COM                        ATTORNEYS FOR PLAINTIFF

STANLEY GOLDFARB, M.D.                         :
                                               :         COURT OF COMMON PLEAS
                       PLAINTIFF,              :         PHILADELPHIA COUNTY
                                               :
      V.                                       :         CIVIL ACTION
                                               :         COMPLAINT
                                               :
                                               :         MAY TERM, 2020
HARRISON A. KALODIMOS, M.D.                    :         NO. 001785
                                               :
                       DEFENDANT.              :         MAJOR NON-JURY

                                       NOTICE TO PLEAD

                    NOTICE                                                     AVISO

You have been sued in Court. If you wish to defend      Le han demandado a usted en la corte. Si usted
against the claims set forth in the following pages,    quiere defenderse de estas demandas expuestas en
you must take action within twenty (20) days after      las paginas siguientes, usted tiene veinte (20) dias de
this complaint and notice are served, by entering a     plazo al partir de la fecha de la demanda y la
written appearance personally or by attorney and        notificacion. Hace falta asentar una comparesencia
filing in writing with the Court your defenses or       escrita o en persona o con un abogado y entregar a
objections to the claims set forth against you. You     la corte en forma escrita sus defensas o sus
are warned that if you fail to do so the case may       objeciones a las demandas en contra de su persona.
proceed without you and a judgment may be               Sea avisado que si usted no se defiende, la corte
entered against you by the Court without further        tomara medidas y puede continuar la demanda en
notice for any money claimed in the complaint or        contra suya sin previo aviso o notificacion.
for any other claim or relief requested by the          Ademas, la corte puede decidir a favor del
plaintiff. You may lose money or property or other      demandante y requiere que usted cumpla con todas
rights important to you.                                las provisiones de esta demanda. Usted puede
                                                        perder dinero o sus propiedades u ostros derechos
                                                        importantes para usted.
YOU SHOULD TAKE THIS PAPER TO
YOUR LAWYER AT ONCE. IF YOU DO NOT                      LLEVE ESTA DEMANDA A UN ABOGADO
HAVE A LAWYER, GO TO OR TELEPHONE                       IMMEDIATAMENTE.    SI NO TIENE
THE OFFICE SET FORTH BELOW. THIS                        ABOGADO O SI NO TIENE EL DINERO
OFFICE CAN PROVIDE YOU WITH                             SUFICIENTE DE PAGAR TAL SERVICIO,



                                                                                                   Case ID: 200501785
      Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 3 of 32



INFORMATION     ABOUT     HIRING       A VAYA EN PERSONA O LLAME FOR
LAWYER.                                  TELEFONO A LA OFICINA CUYA
                                         DIRECCION SE ENCUENTRA ESCRITA
IF YOU CANNOT AFFORD TO HIRE A ABAJO PARA AVERIGUAR DONDE SE
LAWYER, THIS OFFICE MAY BE ABLE TO PUEDE CONSEGUIR ASISTENCIA LEGAL.
PROVIDE YOU WITH INFORMATION
ABOUT AGENCIES THAT MAY OFFER               ASOCIACION DE LICENCIADOS DE
LEGAL SERVICES TO ELIGIBLE PERSONS                       FILADELFIA
AT A REDUCED FEE OR NO FEE.                   SERVICIO DE REFERENCIA E
                                                 INFORMACION LEGAL
   PHILADELPHIA BAR ASSOCIATION                       1101 Market Street
LAWYER REFERRAL AND INFORMATION                 Filadelfia, Pennsylvania 19107
                 SERVICE                           Telefono: 215-238-6300
             1101 Market Street
      Philadelphia, Pennsylvania 19107
         Telephone: 215-238-6300




                                                                        Case ID: 200501785
         Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 4 of 32



DAVID S. SENOFF, ESQ. (NO. 65278)
HILLARY B. WEINSTEIN, ESQ. (NO. 209533)
FIRST LAW STRATEGY GROUP, LLC
121 S. BROAD STREET, SUITE 300
PHILADELPHIA, PA 19107
PHONE: (215) 258-4700
FAX: (215) 258-4777
DSENOFF@FIRSTLAWSTRATEGY.COM
HWEINSTEIN@FIRSTLAWSTRATEGY.COM                      ATTORNEYS FOR PLAINTIFF

STANLEY GOLDFARB, M.D.                          :
                                                :       COURT OF COMMON PLEAS
                        PLAINTIFF,              :       PHILADELPHIA COUNTY
                                                :
        V.                                      :       CIVIL ACTION
                                                :       COMPLAINT
                                                :
                                                :       MAY TERM, 2020
HARRISON A. KALODIMOS, M.D.                     :       NO. 001785
                                                :
                        DEFENDANT.              :       MAJOR NON-JURY

                                           COMPLAINT

        Plaintiff Stanley Goldfarb, M.D. (“Plaintiff” or “Dr. Goldfarb”), by his attorney, for his

complaint against Defendant Harrison Kalodimos, M.D. (“Defendant” or “Dr. Kalodimos”), alleges

as follows:

                                     STATEMENT OF CASE

        1.      This is an action for recovery of damages and injunctive relief arising from blatant

acts of defamation, libel, and false light invasion of privacy, in connection with the Defendant’s

persistent publishing of false and harmful information regarding Plaintiff.

        2.      Defendant caused to be published certain false and defamatory statements about

Plaintiff Dr. Goldfarb on Twitter following Dr. Goldfarb’s September 2019 publication of an Op-Ed

article regarding the current state of medical school curriculum in the Wall Street Journal.

        3.      Although Dr. Goldfarb was prepared for discussion and even disagreement over the

views he expressed in his Op-Ed, what he was decidedly not prepared for was the false and injurious



                                                                                               Case ID: 200501785
         Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 5 of 32



statements regarding his character, from a lecture he had given regarding the University of

Pennsylvania’s Perelman School of Medicine’s accreditation process years prior.

       4.      Upon information and belief, and judging by the hundreds of “likes” on Defendant’s

Twitter posts, the defamatory statements were viewed by hundreds, if not thousands, of people.

       5.      As a result of these written defamatory statements, Dr. Goldfarb continues to feel the

damaging effects of Defendant’s false and harmful statements, as he continues to receive hate mail

and email, damaging Twitter and other social media posts, and false articles published on his alleged

“actions” and regarding his character.

       6.      In other words, as a result of Defendant’s written defamatory statements, Plaintiff has,

and continues to be, substantially and irreparably harmed.

                                             PARTIES

       7.      Plaintiff Stanley Goldfarb, M.D., is a Professor of Medicine and former Associate

Dean of Curriculum at the University of Pennsylvania’s Perelman School of Medicine. Dr. Goldfarb

is also a physician at the Hospital of the University of Pennsylvania, in the Renal-Electrolyte and

Hypertension Division (Nephrology) Department.

       8.      Upon information and belief, Defendant Harrison Kalodimos, MD is a physician of

family medicine at the Swedish Medical Center located in Seattle, Washington.

       9.      Upon information and belief, from 2012-2016 Dr. Kalodimos was a student at the

Perelman School of Medicine at the University of Pennsylvania.

       10.     It is unknown at this time whether Dr. Kalodimos was ever a student in Dr. Goldfarb’s

classes. It is similarly unknown at this time whether Dr. Kalodimos was present at the February 2016

lecture described more fully below.




                                                  2
                                                                                             Case ID: 200501785
          Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 6 of 32



                                     JURISDICTION AND VENUE

        11.       This action has been commenced within the original subject matter jurisdiction of the

Court of Common Pleas pursuant to 42 P.S. § 931.

        12.       This Court has personal jurisdiction over Defendant because the Defendant here is

alleged to have committed intentional torts, the Plaintiff felt the brunt of the harm in Pennsylvania,

and the Defendant expressly aimed his tortious conduct at Pennsylvania such that Pennsylvania can

be said to be the focal point of the resulting harm to Plaintiff; therefore, personal jurisdiction is

properly exercised over Defendants.

        13.       Venue is proper in this Court pursuant to Pa. R. Civ. P. 1006 as it is a county in which

the cause of action arose or where a transaction or occurrence took place out of which the cause of

action arose.

                                       FACTUAL BACKGROUND

                  February 22, 2016 Lecture with Penn Medicine Graduating Class

        14.       On February 22, 2016, Dr. Stanley Goldfarb, Professor of Medicine at the University

of Pennsylvania Perelman School of Medicine (and, at the time, the Associate Dean of Curriculum at

the same) spoke to one of the graduating classes regarding the University of Pennsylvania’s Perelman

School of Medicine’s (the “Medical School”) recent Liaison Committee on Medical Education

(LCME) 1 accreditation review and its relationship to the University’s upcoming “graduation

questionnaire.”

        15.       The entire lecture was recorded, and a true and correct copy can be found and

downloaded at the link in the footnote 2, referenced hereafter as Exhibit “A.”


1The LCME is an accrediting body for medical educational programs leading to an MD degree in the United States and
Canada.
2
 https://firstlawstrategy-
my.sharepoint.com/:f:/p/cmcnally/Ei0IqF2SkQlPhYDegfgW9PAB7Dj5rcHMzTANBo8yY7m7ow?e=hBeTn6

                                                        3
                                                                                                         Case ID: 200501785
          Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 7 of 32



        16.      During that class, Dr. Goldfarb congratulated the class for almost finishing and their

approaching “Match Day.” 3 Id. at 0:13-40.

        17.      He then stated that he wanted to discuss the upcoming “graduation questionnaire”

and give the students an idea of how that questionnaire would be used. Id. at 0:41-55.

        18.      Dr. Goldfarb discussed the recent completion of the LCME review, which Dr.

Goldfarb described as a “very, very successful effort,” noting that the University of Pennsylvania had

been reviewed “very, very favorably.” Id. at 0:55-1:17. Dr. Goldfarb described how there were about

190 standards that the Medical School was supposed to meet and that the Medical School “met all but

two” of those standards. Id. at 1:17-1:23.

        19.      One of these sub-par standards was the use of the library, and the second standard

involved a question about whether anyone had been discriminated against, to which “a bunch of

people wrote in that they had been discriminated against.” Id. at 1:24-1:52.

        20.      Dr. Goldfarb went on to say that the way the LCME asked the Medical School to

frame this “gave a distorted view of how frequently this happened,” and the other thing that “gave a

very distorted view was the interpretation of what the word discrimination means.” Id. at 1:56-2:12.

As an example, Dr. Goldfarb stated that he could “insult everyone in this room right now” (to which

many of the students laughed), “and I would have insulted all of you, but I would not have

discriminated.” Id. at 2:13- 2:23. “Discrimination,” Goldfarb went on to explain calmly, “is not

insulting.” He continued:

        Discrimination is actually doing something horrible that prevents you from getting
        something that’s rightfully yours, treating you in a way that prevents you from having
        something happen. Now, people say a lot of stupid things that you’ve
        encountered in the wards, and maybe even in lectures. Things that people
        shouldn’t have been said, things that were uncivil, things that made you
        uncomfortable, none of those things should happen. But they really aren’t
        discrimination. So we have to go through a discussion with [LCME] about exactly

3“Match Day” represents the day when the National Resident Matching Program releases results to applicants seeking
medical residency and fellowship training positions in the United States.

                                                         4
                                                                                                          Case ID: 200501785
         Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 8 of 32



        what people meant. It was much more about uncivil and thoughtless and stupid
        and ridiculous and ignorant sort of statements. It sounded like a presidential
        campaign [laughs] more than anything else. So, uh, so words are very important.
        So we’ll respond and show the LCME the data that we have and make the point that
        this represented uncivil behavior rather than true discrimination, preventing people.
        Maybe there were episodes of discrimination but not nearly the frequency that
        was implied by this.

        Id. at 2:26-3:30 (emphasis added).

        21.     Dr. Goldfarb went on to explain that the graduation questionnaire the students are to

fill out will be “the source of information that’s going to be important for us in future reviews by the

accrediting body. They’re [LCME] going to look at the graduation questionnaire as they looked at the

one that preceded you all to say, ‘what are you doing about this problem?’ So we need to know what

the problems really are, and we need to know, um… we need to have you think carefully about the

things that you’ve experienced so that we get the right information back to us. We want honesty

above all else. We want you tell us exactly about what you think, but we want you to think

hard about what exactly is being asked.” Id. at 3:37-4:10 (emphasis added).

        22.     Dr. Goldfarb illustrated the difficulty of assessing the questionnaire because it itself

was generic, meant to apply to “all the [medical] schools in the country” despite the fact that all medical

schools are not organized in the way that Penn is organized.             For instance, Penn integrates

pharmacology and physiology lectures throughout its coursework, as opposed to other schools that

have separate courses for those subjects. Therefore, in responding to a question regarding what

students thought of those courses, if students responded that they didn’t have any specific

pharmacology or physiology courses, this could be misleading to the LCME. Id. at 4:10-5:39.

        23.     Dr. Goldfarb then implored students to be just as thoughtful in responding to

questions regarding “mistreatment”:

        The final thing that comes up and this is the one thing that we worry about very much,
        is this idea of ‘mistreatment.’ Now, mistreatment definitely goes on, and it goes on in
        all sorts of modes: it often goes on between classmates, which we’ve heard; it goes on
        between residents and students, and it goes on between faculty and residents, and
                                                    5
                                                                                                 Case ID: 200501785
         Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 9 of 32



       sometimes faculty and students. We’d love it to be zero, it’s never going to be zero.
       But on the other hand, we need to have a really thoughtful sense of it because
       if we’re seen as having a tremendous problem in this area, well then we got to
       rip up what we do now and change things. And if we do have a tremendous
       problem in this area, that’s what we should do. On the other hand, if we don’t,
       then we need to just make sure that our current systems work well. So when
       you talk about, when they talk about ‘mistreatment,’ when they talk about that,
       understand that we have policies here that we’ve illustrated to you on several
       occasions: the safe learning environment policy is a mistreatment policy, it’s another
       name for it. We expect that when people are mistreated that we find out about
       it. Our current policy, by the way, which we’ve changed in the last few years, is that
       anybody who feels that something has happened that makes them uncomfortable,
       particularly in the clinical arena, they go to Barb Wagner, instead of going to course
       directors or faculty on the course, because a lot of people are concerned that if they
       complain about something it’s going to influence their grades. So we’ve tried to take
       it away from the course directors, and part of that change has been a result of
       information we’ve gotten from those graduation questionnaires. So getting this
       information is really incredibly important and helpful to us.

       Id. at 7:08-8:50 (emphasis added).

       24.     At the end of his lecture, Dr. Goldfarb acknowledged that the graduation

questionnaire was “very long and painful,” but that “paying attention to it is enormously useful”

because “it gives [the Medical School administration] this true picture of the school, and it’s

enormously useful because your strong efforts in it are going to be the basis for the next review that

we’re going to have in several years. Fortunately, we’re not going to have another review for

eight years, but we want to now this information to improve things for the classes that are

coming down the pike, if improvements need to be made.” Id. 10:00-10:28 (emphasis added).

       25.     Dr. Goldfarb also acknowledged that the Medical School wanted to make sure it was

not an outlier in any areas: “So we want to hear the good things, we want to hear the bad things.

And we want you to just take it very seriously and carefully because it will influence how students in

future years are treated here and the opportunities that they have here.” Id. at 11:33-11:45. “So, take

it seriously. That’s really the message we have here. It really, really is important that you do

it in a really thoughtful way.” Id. at 12:05-12:11 (emphasis added).



                                                  6
                                                                                             Case ID: 200501785
          Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 10 of 32



         26.      Multiple times throughout his lecture, Dr. Goldfarb paused to ask for questions and

comments from students and his teaching assistants. Id. at 5:38; 10:29; 12:20.

                              September 12, 2019 Wall Street Journal Article

         27.      Three years following that lecture with the Penn graduating class, and unrelated in

any way to that lecture, Dr. Goldfarb wrote an Op-Ed that was published the Wall Street Journal

(“WSJ”) on September 12, 2019, entitled “Take Two Aspirin and Call Me by My Pronouns.” In that

Op-Ed, Dr. Goldfarb wrote generally about the increase in medical schools in teaching “social justice”

curriculum; and while he thoroughly recognized that the goals of eliminating health disparities were

“worthwhile goals,” he opined that the teaching of these issues was “coming at the expense of rigorous

training in medical science.” See Stanley Goldfarb, “Take Two Aspirin and Call Me by My Pronouns,”

(Sept. 12, 2019), a true and correct copy of which is attached hereto as Exhibit “B.” 4

         28.      Dr. Goldfarb expected a discussion and even a certain amount of controversy to

follow the publication of his Op-Ed article.

         29.      However, a few days following the publication of that September 12, 2019 Op-Ed,

Dr. Kalodimos, now a primary care physician located in Seattle, Washington, took to Twitter to

(falsely) announce that “When the LCME (med school accreditation body) found that Penn Med had

disproportionately high rates of sexual and racial harassment, Stan Goldfarb (the author) called a class

meeting where he berated our class for talking candidly about these experiences.” See September 15,

2019 Kalodimos tweets, a true and correct copy of which is attached hereto as Exhibit “C.”

         30.      Kalodimos also pinned a link to Dr. Goldfarb’s September 12, 2019 Op-Ed to that

tweet. Id.




4It should be noted that, pursuant to the WSJ’s policy, Dr. Goldfarb was not the author of the “headline” or the “title”
of the Op-Ed.

                                                            7
                                                                                                              Case ID: 200501785
            Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 11 of 32



           31.       Following the first “tweet,” Dr. Kalodimos published a second “tweet” on that same

day (Sept. 15, 2019) stating (falsely): “His message to us was that we were too sensitive for reporting

sexual harassment to the LCME and we should lie about these experiences to the

accreditation. [sic] Body because it would hurt Penn’s reputation.” Id. (emphasis added).

           32.       Dr. Kalodimos’s third “tweet” on that day read: “That same year, they had to shut

down a rotation because the doctor I [sic] charge of the rotation kept inappropriately touching female

medical students. They didn’t fire the doctor, they just tried to limit his exposure to medical students.”

Id.

           33.       If those three “tweets” were insufficient to defame Dr. Goldfarb, Dr. Kalodimos’s

final “tweet” on that day (Sept. 15, 2019) ensured that there could be no doubt about Dr. Kalodimos’s

intent to harm and defame Dr. Goldfarb when he (falsely) stated as fact that: “I’m glad that Goldfarb

was finally forced out of Penn, but he is part of a noxious group of physicians who seek to

hide abuse and protect abusers. This commentary is completely in line with who he is as a

human being. H/t @MaraGordonMD for the link.” Id. (emphasis added).

                                     April 13, 2020 Wall Street Journal Article

           34.       On April 13, 2020, Dr. Goldfarb wrote another Op-Ed that was published in the WSJ

entitled “Med School Needs an Overhaul.” See Goldfarb, S. “Med School Needs an Overhaul” (Apr.

13, 2020), a true and correct copy of which is attached hereto as Exhibit “D.” 5

           35.       In that article, Dr. Goldfarb opined that, generally, most American medical schools do

not require students to do coursework on pandemic response or practical preparation for a widespread

and sustained emergency, and that American medical training, as a whole, does not include a strong

grounding in public-health issues or disaster preparedness. Dr. Goldfarb advocated that curricular




5   See note 4, supra, regarding the WSJ’s authorship of the title and heading of the Op-Ed.

                                                               8
                                                                                                 Case ID: 200501785
          Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 12 of 32



requirements be revised to lessen the focus on social issues in medicine, such as “poverty, food

insecurity and racism” and instead strengthen its pandemic preparedness. Id.

          36.   A day later, on April 14, 2020, Dr. Kalodimos once again took to Twitter to (falsely)

state that: “It looks like Stan Goldfarb in [sic] back in the WJ, aghast that my generation of physicians

cares about health equity and social determinants of health. As a reminder, Goldfarb actively tried

to suppress reporting of sexual and racial harassment at @PennMedicine.” See April 14, 2020

Kalodimos tweet, a true and correct copy of which is attached hereto as Exhibit “E.” (emphasis

added).

          37.   As is obvious from the lengthy excerpts reproduced, supra, from the Goldfarb

February 22, 2016 transcript, Dr. Kalodimos’s above statements are knowingly and materially false,

and were clearly made to defame Plaintiff.

          38.   First, Dr. Goldfarb did not “berate” the class, but rather engaged the class in a calm

discussion. This is obvious from the tone of the actual recording. See Exhibit A.

          39.   In addition, the lecture was interactive, as Dr. Goldfarb called on his teaching assistant

for additional comments, and the class for its comments or questions multiple times during his lecture.

Id.

          40.   Second, Dr. Goldfarb never stated that the graduating class was “too sensitive,” and

he never made any mention of reporting of “sexual harassment” or “racial discrimination”; nor that

any students should “lie” in their questionnaire answers. See Exhibit A. Instead, he simply reiterated

the need for students to take such a generic questionnaire seriously and review it carefully for what it

was actually asking, emphasizing many times the need for students to report their experiences with

honesty. Id.

          41.   Third, Dr. Kalodimos’s tying of the unfortunate harassment incident to Dr. Goldfarb,

and his insinuation that Dr. Goldfarb was “part of a noxious group of physicians that seek to hide

                                                    9
                                                                                                Case ID: 200501785
         Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 13 of 32



abuse and protect abusers” was not only false, and designed to harm Dr. Goldfarb, but also imputed

criminal behavior to Dr. Goldfarb which had no foundation in reality. In short, Dr. Kalodimos’s

written statements on Twitter bore no relationship to the truth. See Exhibits C and E.

        42.        The September 2019 statements were written in such a way that no reasonable person

would believe that the statements made therein were mere opinion, but rather statements of facts

about Plaintiff.

        43.        Finally, despite the absence of a relationship between Dr. Goldfarb’s February 22,

2016 lecture and the April 2020 WSJ Op-Ed, Dr. Kalodimos wrote on Twitter: “As a reminder,

Goldfarb actively tried to suppress reporting of sexual and racial harassment at @PennMedicine.” See

Exhibit E (emphasis added). Again, this statement was not only knowingly and materially false and

made to defame Plaintiff, but it again imputed criminal behavior to Dr. Goldfarb, and (wrongly)

referenced improper conduct bearing on Dr. Goldfarb’s profession as a professor and (former)

administrator at Penn Medical School.

        44.        The April 2020 statements were also written in such a way that no reasonable person

would believe that the statements made therein were mere opinion, but rather statements of facts

about Plaintiff.

                         COUNT I: DEFAMATION PER SE AND LIBEL

        45.        Plaintiff realleges and incorporates by reference Paragraphs 1 through 44 as though

fully set forth here.

        46.        Defendant has intentionally made knowingly false written statements of fact about

Plaintiff through his September 2019 and April 2020 Twitter postings.

        47.        The aforementioned written statements were false when made and Defendant knew

or should have known that these written statements were false when made.




                                                   10
                                                                                             Case ID: 200501785
         Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 14 of 32



        48.      These written statements were false and were published to third parties in this

Commonwealth and this county, and, in fact, around the world through Defendant’s use of the Twitter

platform and the Internet.

        49.      These written statements were made maliciously and willfully and were intended to

cause harm to Plaintiff’s personal and professional reputation.

        50.      The written statements were made with reckless disregard for their truth or falsity or

with knowledge of their falsity and with wanton and willful disregard for the reputation and rights of

the Plaintiff.

        51.      The aforementioned written statements were made of, and concern, Plaintiff and were

so understood by those who read Defendant’s publication of them.

        52.      Among other written statements, Defendant falsely accused Plaintiff of: actively trying

to “suppress reporting of sexual and racial harassment at Penn Medical School,” “berat[ing] the class

for talking candidly about these experiences,” telling the class that they “were too sensitive for

reporting sexual harassment to the LCME and we should lie about these experiences to the

accreditation… Body because it would hurt Penn’s reputation” and that Dr. Goldfarb was part of a

“noxious group” of physicians who want to “hide abuse and protect abusers,” and more.

        53.      Defendant’s false written statements of fact injured Plaintiff in his business trade

and/or profession.

        54.      In addition, Defendant’s false statements imputed criminal behavior to Plaintiff.

        55.      As a result of Defendant’s acts, Plaintiff has suffered irreparable damage to his

reputation, as well as embarrassment and humiliation.

        56.      As a result of the willful and malicious nature of the defamation, Plaintiff is entitled to

punitive damages.




                                                    11
                                                                                                  Case ID: 200501785
         Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 15 of 32



                        COUNT II: FALSE LIGHT INVASION OF PRIVACY

        57.      Plaintiff realleges and incorporates by reference Paragraphs 1 through 44 as though

fully set forth here.

        58.      Both the September 2019 and April 2020 Twitter posts invaded Plaintiff’s privacy by

publicly placing him in a false light.

        59.      The published written statements, viewed by at least hundreds, if not thousands, of

people, indicated that Dr. Goldfarb was unprofessional, a liar, and that he was shielding the University

of Pennsylvania from accusations of sexual harassment and racial discrimination, all of which is untrue

and would be highly offensive to a reasonable person.

        60.      Defendant had knowledge of and/or acted in reckless disregard for, the falsity of his

publication and the false light in which the Twitter postings placed Dr. Goldfarb.

        61.      Plaintiff found these statements to be highly offensive and because they were false and

unfair, and did not wish for anyone to view them.

        62.      Dr. Goldfarb suffered damages as a result of this publication, including loss of

credibility as a professor of medicine and as a physician, and embarrassment and humiliation.

        WHEREFORE, Plaintiff prays for judgment against Defendant awarding Plaintiff:

        1.       a Permanent Injunction enjoining and restraining Defendant and his respective

agents, servants, employees, successors and assigns, and all other persons acting in concert with or in

conspiracy with or affiliated with Defendant, from disparaging or otherwise posting defamatory

statements about Plaintiff;

        2.       that the Court issue an Order at the conclusion of the present matter directing

Defendant and his respective agents, servants, employees, successors and assigns, and all other persons

acting in concert with or in conspiracy with or affiliated with Defendant, to remove, delete, or




                                                   12
                                                                                              Case ID: 200501785
         Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 16 of 32



otherwise disable such posts; and to undertake such remedial efforts as the Court deems necessary to

restore Plaintiff’s reputation;

        3.      actual damages in an amount to be determined at trial, but in no event less than

$50,000;

        4.      exemplary or punitive damages in an amount appropriate to punish Defendant and to

make an example of Defendants to the community;

        5.      attorney’s fees and costs as permitted by law; and

        6.      such other relief as the Court deems just and equitable under the circumstances.

                                               FIRST LAW STRATEGY GROUP, LLC



                                       BY:
                                               DAVID S. SENOFF, ESQUIRE
                                               HILLARY B. WEINSTEIN, ESQUIRE
                                               121 S. BROAD STREET, SUITE 300
                                               PHILADELPHIA, PA 19107
                                               DSENOFF@FIRSTLAWSTRATEGY.COM
                                               HWEINSTEIN@FIRSTLAWSTRATEGY.COM
                                               PHONE: (215) 258-4700
                                               FAX: (215) 258-4777
DATED: OCTOBER 20, 2020




                                                  13
                                                                                            Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 17 of 32




October 20, 2020




                                                                   Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 18 of 32




                  Exhibit “A”
                                                               Case ID: 200501785
   Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 19 of 32




Exhibit “A” is included in a link on Page 3 of the
           Complaint in footnote 2.




                                                                  Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 20 of 32




                  Exhibit “B”
                                                               Case ID: 200501785
                    Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 21 of 32




0123ÿ5678ÿ23ÿ96ÿ86 ÿ7 36 ÿ6 56 52ÿ3ÿ6 8ÿ06ÿ6 ÿ7 3 26  8ÿ56723ÿ96ÿ232 26 ÿ6ÿ86 ÿ56 3ÿ52 3ÿ6ÿ536 3ÿ232
173 72356
17335625363722 5 8876 6 3 !"##$



2345ÿ278ÿ9:;<=<>ÿ3>?ÿ@3AAÿB5ÿCD
%&'('%(ÿ*ÿ+%,,-(./01


BDÿE=8>8F>:
GHÿJKLMNOÿPNQRSTUÿVSWLLUVXÿSYZZRSYUTÿTZNÿR[SZNTVR[\U]ÿ^LSYVNQÿL[ÿVLSRTUÿ_YVHRSNÿZTHWNZÿHWT[ÿHZNTHR[\ÿRUU[NVV`
abÿdefghibÿjkhlmfno
dipeqÿrstÿsurvÿwxwyÿpzÿ{|

}~ÿÿÿÿ~ÿÿÿÿÿÿÿ~ÿÿ
ÿÿ~~ÿÿÿÿÿÿÿÿÿÿ~ÿ
ÿÿÿÿÿ~ÿÿ~ÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿ~ÿÿ
ÿÿ~ÿÿÿ~ÿÿÿÿÿÿÿ ÿ
ÿÿÿ~ÿÿ~ÿÿÿÿÿ~ÿ¡ÿÿÿ~
 ~ÿÿÿÿÿÿ~ÿ
¢~ÿ~ÿÿ~ÿÿÿÿÿ ÿÿÿ~ÿ~ÿ
ÿÿÿ ÿ ÿ£ÿ~ÿÿÿÿÿ~
¤ÿ~ÿÿÿ¥
ÿÿÿÿ ÿÿÿ ÿ¦ ÿÿ ÿ}~
~§ÿÿ̈ÿ~ÿÿÿ~~ÿÿÿÿ}~ÿ~ÿ
~ÿÿÿÿÿ©ÿ~ÿ~ÿ~~ÿÿÿ¤ÿÿ~ÿ
ÿÿ~ÿ~ÿÿÿÿ
}~ÿ ÿÿÿÿ~~ÿÿÿÿ~ÿ~ÿª
ÿÿ~ÿÿ©ÿÿÿ~ÿÿÿ~~ÿ
                                                                                                                           Case ID: 200501785
               Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 22 of 32
0123404567ÿ91 6ÿ3ÿ37459ÿ3477ÿ5 7ÿ5ÿ159ÿ3ÿ347ÿ777ÿ1ÿ259121ÿ32559
5ÿ756ÿ577ÿ47ÿ2173ÿ1ÿ345ÿ70ÿ1653557ÿ756ÿ7351ÿ416
0122ÿ66ÿ725




-./0/1ÿ34556ÿ89:34;
47ÿ325351 6ÿ725ÿ176ÿ1ÿ756ÿ32559ÿ0454ÿ4 ÿ77ÿ7637ÿ21ÿ347
0126ÿ74 57ÿÿ5735ÿ21 4ÿ31ÿ327373ÿÿ73ÿ373ÿ31ÿ259121
6 211ÿ532351ÿ373ÿ5!3ÿ71372ÿ 3573ÿ356ÿ347ÿ4 ÿ17
 736ÿ"106797ÿ1ÿ57 7ÿ217 7ÿÿ"70ÿ410ÿ31ÿ5372273ÿ31 ÿ47
0727ÿ7737ÿ31ÿ27537ÿ756ÿ#7ÿÿ7ÿ67ÿ31ÿ5121237ÿ347ÿ531ÿ34752
7#73 6ÿ76ÿ1ÿ2357ÿ$756ÿ7351ÿ0 ÿ7 59ÿÿ1 51 66ÿ67ÿ31
 373ÿ5627ÿ3ÿ53ÿ217ÿÿ374566ÿ21573ÿÿ271567ÿ455ÿ12
12ÿ347ÿ%


47ÿ325351 6ÿ725ÿ176ÿ23ÿ7ÿ72ÿ33"ÿÿ21927 5#7ÿ15161953ÿ1ÿ347
&'() ÿÿ!*)ÿ041ÿ177ÿ7557ÿ ÿÿ5659ÿ7372257ÿ77ÿ527 7
 759ÿ4 !3ÿ67ÿ31ÿ27"342194ÿ5ÿ72ÿ327373ÿÿ13472ÿ76 ÿ47ÿ5+7356
2535ÿ,#ÿ,6654ÿ667ÿ347ÿ756ÿ532ÿÿ53273ÿ1ÿ 5ÿ5"7 ÿÿ734
 ÿ1943ÿ31ÿ271272ÿ347ÿ76ÿ310 2ÿÿ79 65325ÿ156ÿ217ÿ477ÿ57 ÿ0727
619ÿ"73ÿ13ÿ1ÿ347ÿ 5327ÿ1ÿ756ÿ7351ÿ3ÿ347ÿ357ÿ1ÿ2773ÿ165356
6327ÿ4 ÿ21943ÿ347ÿ5
 ÿ172ÿ13ÿ156ÿ357ÿ4 #7ÿ3"7ÿ1#72ÿ7292 37ÿ7351ÿ92 37
 4116ÿ4 #7ÿ27ÿ31ÿ7#761ÿ2256ÿ34 3ÿ0566ÿ377ÿ327ÿ7312ÿ5ÿ347ÿ 7
                                                                              Case ID: 200501785
                      Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 23 of 32
?@ABCBDEFÿHB@IEÿIÿJIKLAMNKÿ@ADMAAÿ?OÿA@PQIL?BOÿ?KÿBRLAOÿSTILÿ?LÿLIUAKÿLBÿVPIC?REÿRBMÿUAE
I@J?O?KLMIL?WAÿMBCAKÿBOÿJA@?QICXKQTBBCÿRIQPCL?AKFÿHTAÿYA?LDA?KLÿBRÿKBQ?BCBDEÿIO@ÿKBQ?IC
SBMUÿTIWAÿZAQBJAÿLTAÿ@M?W?ODÿRBMQAÿ?OÿJA@?QICÿA@PQIL?BOFÿHTAÿDBICÿBRÿLB@IENKÿA@PQILBMKÿ?K
LBÿ[MB@PQAÿCAD?BOKÿBRÿ[M?JIMEÿQIMAÿ[TEK?Q?IOKÿSTBÿAODIDAÿ?OÿSTILÿ?KÿLAMJA@ÿ\[B[PCIL?BO
TAICLTF]
HT?Kÿ^LKÿ[AMRAQLCEÿS?LTÿLTAÿQPMMAOLÿI@J?O?KLMILBMXM?QT_ÿ[BC?QEXTAIWE_ÿRBMJXBWAMXRPOQL?BO
I[[MBIQTÿILÿAWAMEÿCAWACÿBRÿ̀JAM?QIOÿA@PQIL?BOFÿHTABM?AKÿBRÿCAIMO?ODÿS?LTÿW?MLPICCEÿOB
Aa[AM?JAOLICÿZIK?KÿRBMÿLTA?Mÿ?J[IQLÿBOÿKBQ?ALEÿIO@ÿ[MBRAKK?BOKÿOBSÿ[MAWI?CFÿbLP@AOLKÿIMA
LIPDTLÿ?OÿLTAÿLMI@?L?BOÿBRÿA@PQIL?BOICÿLTABM?KLÿcL?AOOAÿdAODAM_ÿSTBÿAJ[TIK?YA@
\QBJJPOICÿCAIMO?OD]ÿMILTAMÿLTIOÿ?O@?W?@PICÿJIKLAMEÿBRÿQMPQ?ICÿ?ORBMJIL?BOF
dTAMAÿS?CCÿICCÿLT?KÿCAI@eÿfA@?QICÿKQTBBCÿZPMAIPQMIQ?AKÿTIWAÿZAQBJAÿZCBILA@_ÿIKÿLTAEÿTIWA
?OÿAWAMEÿBLTAMÿK[TAMAÿBRÿA@PQIL?BOFÿgPMM?QPCIÿS?CCÿ?OQMAIK?ODCEÿRBQPKÿBOÿQC?JILAÿQTIODA_
KBQ?ICÿ?OAVP?L?AK_ÿDPOÿW?BCAOQA_ÿZ?IKÿIO@ÿBLTAMÿ[MBDMAKK?WAÿQIPKAKÿBOCEÿLIODAOL?ICCEÿMACILA@
LBÿLMAIL?ODÿ?CCOAKKFÿ̀O@ÿKBÿS?CCÿJIOEÿBRÿEBPMÿ@BQLBMKÿ?OÿQBJ?ODÿEAIMKF
fAIOST?CA_ÿBOQBCBD?KLK_ÿQIM@?BCBD?KLK_ÿKPMDABOKÿIO@ÿBLTAMÿJA@?QICÿK[AQ?IC?KLKÿIMAÿ?OÿKTBML
KP[[CEFÿHTAÿK[AQ?IC?KLKÿSTBÿIMAÿ[MB@PQA@ÿJPKLÿJIKLAMÿJBMAÿQMPQ?ICÿJILAM?ICÿAWAOÿLTBPDT
CAKKÿIO@ÿCAKKÿBRÿLTA?MÿJA@?QICXKQTBBCÿA@PQIL?BOÿ?Kÿ@AWBLA@ÿLBÿZIK?QÿKQ?AOL?^QÿUOBSCA@DAFÿhR
LT?KÿQBPOLMEÿOAA@KÿJBMAÿDPOÿQBOLMBCÿIO@ÿQC?JILAÿQTIODAÿIQL?W?KLK_ÿJA@?QICÿKQTBBCKÿIMAÿOBL
LTAÿM?DTLÿ[CIQAÿLBÿ[MB@PQAÿLTAJF

i4ÿjk5l34ÿ7ÿ3ÿl4 24ÿ3m7392ÿ5238ÿlÿmn447mnkn ÿ39ÿ92ÿo87p2479qÿlÿr288qkp3873s
r242k 38ÿmkÿlÿt257m782
01123425ÿ78ÿ92ÿ2192 24ÿÿÿ14789ÿ257978ÿ3ÿ


ÿ"ÿ#$#$ÿ%&ÿ'()*ÿ+ÿ,-(.ÿ/(01ÿ233ÿ4*ÿ4)*)5)6
7*ÿ0ÿ*ÿ8ÿ9ÿ)*(-3.ÿ((:0,,)0-3ÿ9*)ÿ(31ÿ7ÿ6)ÿ)*)(-(:)-6ÿ0)*ÿ8ÿ6*;9(ÿÿ9ÿ033)-9)*.ÿ03)(*ÿÿ09*,)*ÿ5*
 *<==&&&16>)(*10,1




                                                                                                                                         Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 24 of 32




                  Exhibit “C”
                                                               Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 25 of 32




                                                                   Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 26 of 32




                                                                   Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 27 of 32




                 Exhibit “D”
                                                               Case ID: 200501785
                    Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 28 of 32




0123ÿ5678ÿ23ÿ96ÿ86 ÿ7 36 ÿ6 56 52ÿ3ÿ6 8ÿ06ÿ6 ÿ7 3 26  8ÿ56723ÿ96ÿ232 26 ÿ6ÿ86 ÿ56 3ÿ52 3ÿ6ÿ536 3ÿ232
173 72356
173356253 35166 3 6 1  !"#



123ÿ567889ÿ:223;ÿ<=ÿ>?2@7<A9
$%&'&$'ÿ)ÿ*$++,'-./0

BCDECFGÿGICJKLÿKMNFOÿECÿPQRIEÿSNOLMTQDGUÿOCEÿQOVJGEQDMW
XYÿ[\]^_`Yÿab_cd]ef
ghei_ÿjklÿmnmnÿopqkÿhrÿst




TMFRMODTMLQDQOMÿFMGQLMOEGÿKCNLÿCMGÿCPÿPNDMÿGIQMKLGÿQOÿNGÿMRNGUÿSFQKÿ¡W
¢£¤0¤ÿ¥¦§ÿ̈©ª«¬¥¥­ÿ©¨¬®
uvÿxyzÿ{|}~zÿÿÿ{zx{vÿvzvÿ{ ÿxyzÿzxyÿxÿ}|{xvÿxyzÿ}z ÿvÿ{ÿ
 ÿ~ÿÿ|v{ÿ{ÿxyzÿvzxÿÿxyzÿyzxyzÿzÿ{ ÿxyzÿxÿ
yvxvÿxÿzÿxyÿÿv|zÿÿzvzxzÿÿxz{xvÿyxÿyvÿzzz ÿzvvÿxxz{x{
vÿxyxÿ}{ÿxvÿyz{xÿ~zz{ÿ z|xzÿx{z ÿ{ÿ}z ÿvyÿxÿzÿxyÿ
vx|x{ÿzÿxyv
vxÿ}z ÿvyvÿ{xÿz|zÿvx| z{xvÿxÿÿ|vzÿ{ÿ{ z}ÿzv{vzÿ
xÿzx{ÿÿÿzvz ÿ{ ÿv|vx{z ÿz}zz{ÿu}z{ÿ}z 
                                                                                                                           Case ID: 200501785
            Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 29 of 32
01234345ÿ27ÿ2ÿ89 ÿ 740ÿ34 ÿ2ÿ70145ÿ514 345ÿ34ÿ39 209ÿ377 7ÿ1ÿ372701
121 4 77ÿ4702 ÿ08 ÿÿ09 ÿ434 ÿ7 3ÿ11321ÿ131 407ÿ 1 ÿÿ09
 ÿ0920ÿ21 307ÿ 32ÿ79 7ÿ21ÿ7 ÿ4ÿ732ÿ377 7ÿ34ÿ 334 ÿ34 345
09 ÿ3254 737ÿÿ 4ÿ7302ÿ1 7ÿ24 ÿ09 ÿ3207ÿÿ37213037ÿ34ÿ9 209ÿ21
 4ÿ 32 ÿ4 171 ÿ 20347ÿ210321ÿ34ÿ2ÿ033 47342ÿ24 ÿ317
730ÿ 4 ÿ 4034ÿ3ÿ9 209ÿ1ÿ3 37ÿ
!9733247ÿ21ÿ9359ÿ 20 ÿ0ÿ0920ÿ 740ÿ 24ÿ09 ÿ"4 8ÿ109345# 4ÿ093457
12 ÿ1 20 ÿ0ÿ09 ÿ1203ÿÿ 334 ÿ$9 4ÿ 017ÿ7 2"ÿ4ÿ037ÿ09 ÿ 40
4 17024 ÿ09 ÿ24ÿ47ÿ09 ÿ3ÿ24 ÿ09 1ÿ9733247ÿ$93 ÿ 32ÿ79 7
131ÿ70 407ÿ0ÿ70 ÿ702037037ÿ09 7ÿ177ÿ21ÿ54 12 ÿ7 132ÿ%9 ÿ8  40
 3ÿ 70ÿ9733247ÿ0ÿ512 ÿ8309ÿ3 3ÿ 7ÿ3"ÿ09 ÿ4 7ÿ4ÿ8939ÿ&  129
'31(ÿ927ÿ 4ÿ1345ÿ09 ÿ$930ÿ) 7ÿ177

0ÿ927ÿ 4ÿ37125345ÿ0ÿ7 ÿ 017ÿ4ÿ4 87ÿ15127ÿ70155 ÿ0ÿ(234ÿ09
1343 7ÿÿ15ÿ070345ÿ09 ÿ4201ÿÿ09 ÿ73403ÿ 09 ÿ24 ÿ09 ÿ 24345ÿ* 09
 7303ÿ24 ÿ4 5203+ÿÿ4401 ÿ15ÿ01327ÿ% 3734ÿ2 347ÿÿ2ÿ5 ÿ701
0ÿ3432ÿ24  07ÿ240ÿ1ÿ2ÿ15ÿ37ÿ7ÿ%920ÿ,ÿ 457ÿ0ÿ124 3-
401 ÿ01327ÿ1ÿ09 1ÿ (ÿ( 13 402ÿ2129 7ÿ09 ÿ 7354ÿÿ8939ÿ37ÿ2
320 ÿ03ÿ0920ÿ24ÿ3ÿ4 0ÿ 70ÿ 017ÿ8  ÿ70155 ÿ0ÿ(234
.ÿ13032ÿ(2342034ÿÿ4 1512 20ÿ 32ÿ 2034ÿ83ÿ ÿ2 45ÿ09 ÿ24
127777 407ÿ0937ÿ401ÿ927ÿ0ÿ2"ÿ34ÿ09 ÿ82"ÿÿ0937ÿ13737ÿ/24ÿ79 7ÿ 40
131ÿ70 407ÿ0ÿ ÿ12ÿ01234345ÿ34ÿ 154ÿ 334 ÿ$93 ÿ9733247ÿ13
22 ÿ12032ÿ( 134ÿ1345ÿ09 31ÿ173 437ÿ34ÿ340142ÿ 334 ÿ24 ÿ7151
09 ÿ79  ÿ2 ÿ92ÿ09 ÿ 4 0ÿÿ135 17ÿ2771 ÿ70 ÿ34ÿ403201ÿ2425 40
24 ÿ09 1ÿ27 07ÿÿ1303221ÿ 334 ÿ112ÿ34ÿ09 ÿ109ÿ21ÿÿ 32
79 
. ÿ2 ÿ09 ÿ 32ÿ17734ÿ79  ÿ224 4ÿ09 ÿ24027ÿ0920ÿ9733247ÿ24ÿ
01234 ÿ0ÿ7 ÿ09 ÿ1 7ÿÿ 10ÿ ÿ347130ÿ24 ÿ1237ÿ%9 ÿ92ÿ4 ÿ3432
0 7ÿ8309ÿ8939ÿ0ÿ2 177ÿ09 7ÿ377 7ÿ%9 ÿ3ÿ2ÿ4 0ÿ123-ÿ0920ÿ8 4
 15243-20347ÿ3"ÿ09 ÿ'  4 ÿ0 (4 1ÿ. 324ÿ2  20ÿ1ÿ  0345ÿ2ÿ77024032ÿ210ÿ
 3279 ÿ029345ÿ0ÿ732ÿ24 ÿ15243-20342ÿ037
                                                                           Case ID: 200501785
                       Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 30 of 32
<=ÿ?@AAB?@CDAÿAE=FAGÿBHÿIFÿ?FGEJÿBIÿHKF@CLÿIDMEÿBNIFÿD??F@NIÿIKEÿEHHENIBDCÿAFCEÿOKPHB?BDNH
G@HIÿOCDPÿBNÿDÿO@QCB?RKEDCIKÿ?ABHBHSÿ<IÿHKF@CLÿDBGÿIFÿOAFL@?EÿOKPHB?BDNHÿTKFÿDAEÿOAEODAEL
IFÿKECOÿQDIICEÿLEDLCPÿODNLEGB?ÿLBHEDHEHÿCBMEÿUFVBLRWXS
YI@LENIHÿHKF@CLÿENIEAÿIKEÿZECLÿF=ÿGELB?BNEÿTBIKÿDÿ?CEDAÿ@NLEAHIDNLBN[ÿIKDIÿIKEPÿTBCCÿFNE
LDPÿ=D?EÿDÿO@QCB?RKEDCIKÿ?DIDHIAFOKEÿCBMEÿIKEÿFNEÿ\ETÿ]FAM^HÿLF?IFAHÿDNLÿN@AHEHÿDAE
?@AAENICPÿHIDABN[ÿLFTNÿTBIKÿ[AEDIÿ?F@AD[ESÿ_EDCIKR?DAEÿTFAMEAHÿDAEÿIKEÿIBOÿF=ÿIKEÿHOEDA
L@ABN[ÿDNÿF@IQAEDMÿF=ÿLBHEDHESÿ̀EÿNEELÿIFÿQEÿH@AEÿIKEPÿKDVEÿIKEÿIFFCHÿDNLÿIADBNBN[ÿIF
H@??EELÿBNÿZ[KIBN[ÿIKEÿNEaIÿODNLEGB?ÿTKENÿBIÿ?FGEHSÿbNLÿBIÿTBCCS

c4ÿd5e34fÿ7ÿ3ÿe4g24ÿ3h7392ÿ5238ÿeÿhi447hiigÿ39ÿ92ÿj87k2479lÿeÿm288lk3873n
m242g38ÿohÿeÿp257h782
01123425ÿ78ÿ92ÿ0147ÿ ÿÿ14789ÿ257978ÿ3ÿ


ÿÿ! !ÿ"#ÿ$%&'ÿ(ÿ)*%+ÿ,%-.ÿ/00ÿ1'ÿ1&'&2&3
4'ÿ-ÿ'ÿ5ÿ6ÿ&'%*0+ÿ%%7-))&-*0ÿ6'&ÿ%0.ÿ4ÿ3&ÿ&'&%*%7&*3ÿ-&'ÿ5ÿ3'86%ÿÿ6ÿ-00&*6&'+ÿ-0&%'ÿÿ-6')&'ÿ2'
'9::###.3;&%'.-).




                                                                                                                                                Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 31 of 32




                  Exhibit “E”
                                                               Case ID: 200501785
Case 2:20-cv-05667-JHS Document 1-2 Filed 11/13/20 Page 32 of 32




                                                                   Case ID: 200501785
